DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed May 12, 2022 in which claims  The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
The previous rejections in the Office Action dated  are withdrawn in view of the amendments. Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig et al., (WO 2016/193758; hereinafter “Craig”-see corresponding US 2021/0308682 for citations below).
As to claim 15, Craig teaches a sample ejection system for ejecting a sample from a flow of fluid, the system comprising: 
a controller (see para [0231] et seq.); and 
a device 800 having at least one channel comprising: 
a fluid flow channel 808 for receiving at least one flow of fluid; 
a first inlet channel (inlet to flow channel 802) coupled to the fluid flow channel for providing a continuous flow of a process fluid to the fluid flow channel; 
a suction channel 806 coupled to the fluid flow channel at a first location located downstream from the first inlet channel for ejecting the process fluid; 
an external vacuum system (see para [0222] et seq.) operatively coupled to the suction channel providing suction for aiding in ejecting the process fluid from the fluid flow channel; 
a second inlet channel (air supply 816; see para [0222] et seq.) supplied coupled to the fluid flow channel for selectively providing a pressurized fluid to the fluid flow channel, 
wherein the second inlet channel comprises a valve 826 controlled by the controller for selectively opening and closing the valve to introduce pressurized fluid to the fluid flow channel, 
wherein, in response to introduction of pressurized fluid to the fluid flow channel, the fluid flow channel comprises both process fluid and pressurized fluid; and 
an exit channel 804 coupled to the fluid flow channel at a second location located downstream from the first inlet channel and the second inlet channel for ejecting the process fluid and the pressurized fluid, 
wherein increased pressure in the fluid flow channel through introduction of the pressurized fluid causes both the process fluid and the pressurized fluid to 6U.S. Patent Application Serial No. 16/756,883 Response Dated May 12, 2022Response to Non-Final Office Action Dated December 24, 2021enter the exit channel from the fluid flow channel and exit the device via the exit channel (see para [0222] et seq.)  
As to claim 2, Craig teaches a pressurized fluid supply 13 connected to the fluid inlet channel. Again, note that the process/functional recitation “after providing, in use, pressurized fluid to the fluid inlet channel” has not received patentable weight.
As to claim 3, Craig teaches the pressurized fluid supplied by the pressurized fluid supply is compressible (see for example para [0109] et seq.)
As to claim 4, Craig teaches the pressurized fluid supply system is arranged to supply a fluid immiscible with the fluid in the flow of fluid (see para [0108] et seq.)
As to claim 5, Craig teaches a nozzle 17/21 is provided at the outlet of the fluid outlet channel (see para [0088] et seq.)
As to claim 6, Craig teaches the nozzle is provided in the form of a removable insert (fluidic connections 17).
As to claim 2-4, Craig teaches a pressurized fluid supply (compressible and immiscible air) connected to the second inlet channel for providing the pressurized fluid to the fluid flow channel. 
As to claim 5, Craig teaches a nozzle 810 is provided at an exit orifice of the exit channel (see Fig. 8 and para [0222] et seq.)
As to claim 6, Craig teaches the nozzle is provided in the form of a removable insert (note the examiner considers anything “removable” given the right tool.)
As to claims 7-12, Craig teaches a portion of the fluid flow channel located upstream of the of the first inlet channel includes a flow restriction therein (reads on valve) and the fluid flow channel downstream of the fluid outlet channel is structured to provide a flow restriction therein (see para [0224] et seq.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Craig.
As discussed above with respect to claim 15, Craig teaches sample ejection system for ejecting a sample from a flow of fluid substantially as claimed in claim 16 except for the valve controlled by the controller for selectively opening and closing the valve for approximately 1 millisecond to approximately 10 milliseconds to introduce pressurized fluid to the fluid flow channel, wherein, in response to introduction of pressurized fluid to the fluid flow channel, the fluid flow channel comprises both process fluid and pressurized fluid.  However, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant invention to have determined through routine experimentation, the optimum valve timing. The applicant is advised that the Supreme Court has clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.  In this regard, the Supreme Court explained that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.”  An obviousness determination is not the result of a rigid formal disassociated from the consideration of the facts of the case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved.  See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82, USPQ2d 1385, 1397 (2007), see MPEP 2143).
Note: the recitation “wherein pressure in the fluid flow channel reduces in response to ejection of the process flow fluid and the pressurized fluid is not consider a structural limitation and therefore has not received patentable weight.  Furthermore, this recitation is considered merely a desired result which Craig is considered inherently disclosed since it Craig meets all of the structural limitations of the claimed sample ejection system.
As to claim 17, Craig teaches the first inlet channel comprises a selectively controllable valve 822 controlled by the controller (see Fig. 8 and para [0222] et seq.)  
As to claim 18, Craig teaches the suction channel comprises a selectively controllable valve controlled by the controller 824 (see Fig. 8 and para [0222] et seq.)  
Claim 19 is not directed to any structure and therefore has not received patentable weight for the reasons delineated above. However, it is implicit the pressurized fluid is provided to the fluid flow channel at a pre-determined time basis which is controlled by the controller.  
As to claim 20, Craig teaches the pressurized fluid is provided to the fluid flow channel in response to a detection (at the optical detection region 828) of an existence of one or more cells in the fluid flow channel, see para [0222] et seq.  
Claims 21 and 22 are directed to a function/process limitation which has not received patentable weight in this apparatus type claim. Nevertheless, the pressurized fluid is provided to the fluid flow channel implicitly in response to a manually provided input (manual input needed to operate the device).  Also, Craig teaches wherein the external vacuum system coupled to the suction channel provides a fixed suction pressure (see para [0222] et seq.)
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Holmes et al. (WO 2018/234821; see also US 2020/0215546) which also anticipates the instant claims but has not been included for the sake of brevity.  It may be used against the claims in the future.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798